Citation Nr: 0212986	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In June 2001, the Board remanded this claim to the RO in 
Chicago, Illinois for additional development.  The requested 
development has been completed and the case is ready for 
final appellate review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The competent medical evidence of record does not show 
that the veteran has a current stomach disorder and there is 
no evidence of an ulcer, either peptic or gastric, manifested 
to a compensable degree within a year of service discharge. 


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by 
active service and may not be presumed to be have been 
incurred in service.  38 U.S.C.A. §§ 5103, 5103A, 5107, 1110 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  The Board notes that the 
veteran's service medical records are not contained in the 
claims file.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In June 2001, the Board remanded the case to the RO in 
Chicago, Illinois in order to attempt to secure the veteran's 
service medical records with the claims file.  In response to 
the Board's remand request, the RO requested the veteran's 
complete service medical records from the National Personnel 
Records Center (NPRC).  The NPRC responded that they were 
unable to identify the veteran and requested that he submit a 
copy of his DD 214 or complete VA Form 13075, "Questionnaire 
about Military Service."  In this regard, the RO advised the 
veteran in a letter, dated in June 2001, that the NPRC had 
had trouble verifying his service and it was requested that 
the appellant furnish a copy of his DD 214 or complete and 
return NA Form 13075.  In response to the RO's request, the 
veteran submitted NA Form 13075.  In a response from the 
NPRC, dated in May 2002, it was indicated that that they 
found no reference to the veteran being air transferred to 
Great Lakes.  There was also no indication that other records 
pertaining to the veteran had been located.  In addition, in 
the June 2001 letter, the RO informed the veteran of the 
notice and duty to assist requirements of the VCAA and of the 
required elements necessary to prevail on his claim for 
service connection for a stomach disorder.  This letter 
advised the veteran that the VA would make reasonable efforts 
to help him obtain the evidence necessary to support his 
claim.

In addition, the Statement of the Case and Supplemental 
Statement of the Case informed the veteran of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  Under the circumstances of this 
case, the Board finds that the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) have been met.  Therefore, 
as the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no prejudice to him in the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection laws and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).
The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for ulcers, peptic or gastric, is one year.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection presupposes a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The law 
governing the payment of VA disability compensation provides 
that the Unites States shall pay compensation for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty..." 38 U.S.C.A. 1110 (West Supp. 2002) 
[emphasis added by the Board].

The veteran filed a claim for compensation benefits in April 
2000.  The veteran indicated that he was hospitalized at the 
Great Lakes Navy Hospital from September to October 1954 for 
extreme chills, high fever, weakness, limited mobility, and 
stomach problems. 

With respect to the missing service medical records, the 
Board will assume that the veteran was treated for stomach 
problems during military service as he contends. However, for 
reasons which will be explained immediately below, the 
outcome of this appeal does not hinge on events during 
service.  Rather, the veteran's claim is denied because he 
has failed to submit competent medical evidence demonstrating 
that he currently has a chronic stomach disorder or that he 
manifested an ulcer, peptic or gastric, to a compensable 
degree within a year of service discharge.  

In this regard, post-service private and VA treatment 
records, dating from November 1988 to March 2000, reflect 
that the veteran was diagnosed as having gastroesophageal 
reflux disease (GERD) in the late 1990's.  However, when 
examined by VA in March 2000, an examination of the veteran's 
abdomen was clinically normal.  A genitourinary examination 
was also negative for any evidence of hernia and lesions.  An 
assessment of a history of GERD, presently stable, was 
recorded by the examiner.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

The only suggestion in the record that he currently has a 
current stomach disorder and that such is related to service 
comes from the veteran himself.  It is now well-established, 
however, that a lay person without medical training, such as 
the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159(a)(2) ["competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience].

In summary, because there is no competent medical evidence of 
a current stomach disorder, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Consequently, service connection for a stomach disorder is 
not warranted.








ORDER

Service connection for a stomach disorder is denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

